***********
Plaintiff's appeal of Special Deputy Commissioner Lacy A. Maddox's Order filed on March 27, 2002 approving defendant's Form 24 Application to Terminate plaintiff's benefits and denying plaintiff's motion for change of physician was originally set for hearing before Deputy Commissioner George T. Glenn, II on June 14, 2002.  Deputy Commissioner Glenn granted plaintiff's request for a continuance as she was hearing impaired and so that she could have additional time to seek legal counsel.
This matter was reset for hearing before Deputy Commissioner Stanback on September 19, 2002.  Prior to the hearing, plaintiff refused all correspondence from defendant.  Deputy Commissioner Stanback provided plaintiff with information regarding Deaf and Hard of Hearing Services concerning receiving assistance with her impairment at the hearing; however, plaintiff informed Deputy Commissioner Stanback by letter dated September 13, 2002 that she had no plans to attend the hearing "because she is hearing impaired and unrepresented by an attorney, there is no point in me attending the hearing, therefore I will not be attending the hearing on the 19th of September 2002.  I will awate [sic] your decision on the outcome of the hearing."
The undersigned have reviewed the prior Order and competent evidence of record with reference to the errors assigned.  Having found no good grounds to reconsider the evidence, receive further evidence, or hear the parties or their representatives, the Full Commission AFFIRMS the Order of Dismissal with Prejudice of the Deputy Commissioner and plaintiff's claim is hereby DISMISSED WITH PREJUDICE.
This the ___ day of November, 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/______________ RENE S. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER